Citation Nr: 0205667	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  97-12 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Edmund C. Ross, Jr.


WITNESSES AT HEARING ON APPEAL

The appellant and her son




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1942 to December 
1945, from January 1946 to December 1948, and from January 
1949 to April 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Detroit, 
Michigan, regional office (RO) of the Department of Veterans 
Affairs (VA).  

This appeal was previously before the Board in August 1998, 
but was remanded for additional development.  After the 
requested development was completed, the appeal was returned 
to the Board and denied in an April 2000 decision.  However, 
in an October 2000 order of the Board, the April 2000 
decision was vacated, and the appeal was remanded for further 
development.  The requested development has been completed, 
and the case has been returned to the Board for further 
review.  

A motion to reconsider the April 2000 decision was received 
at the Board in August 2000.  There is no indication in the 
record that this motion was ever addressed.  However, as the 
April 2000 decision was vacated in October 2000, and in view 
of the content of the present decision, the motion to 
reconsider is now considered moot.  




FINDINGS OF FACT

1.  The veteran served in the Asiatic-Pacific theater during 
World War II; his presence at or absence from Hiroshima and 
Nagasaki cannot be confirmed, and his presence is conceded.

2.  The veteran died as a result of multiple myeloma in 1978.  

3.  Private medical opinion states that the veteran's 
multiple myeloma was induced by radiation exposure during 
active service.  


CONCLUSION OF LAW

The cause of the veteran's death was incurred due to active 
service.  38 U.S.C.A. §§ 1110, 1112(c) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309, 3.311, 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the widow of the veteran, contends that the 
veteran's death was the result of active service.  She argues 
that the veteran was exposed to radiation while stationed in 
Japan near either Hiroshima or Nagasaki immediately following 
the end of World War II, and she and her son have both 
testified that the veteran told them he was in these areas.  
She believes that this exposure led to the development of the 
multiple myeloma that caused the veteran's demise.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the appellant and her representative 
of any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  

The Board notes the appellant has been provided with a 
statement of the case, and multiple supplemental statements 
of the case.  These contained the laws and regulations 
governing her claim, as well as the reasons and bases for the 
denial of her claims.  The Board further notes that the 
appellant has been afforded a personal hearing, as well as 
numerous opportunities to submit additional evidence and 
opinions, and she has taken advantage of these opportunities.  
The Board has also remanded her claim on two occasions for 
additional development, and the requested development has 
been completed.  The Board must conclude that the duties to 
notify and assist have been completed.  

Therefore, the Board finds that an additional remand would 
serve no useful purpose for this issue.  See Soyini v. 
Derwinski 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the appellant 
resulting from this decision does not affect the merits of 
her claim or substantive rights, for the reasons discussed 
above, and is therefore, harmless.  See 38 C.F.R. § 20.1102 
(2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that service connection for a condition 
which is claimed to be attributable to ionizing radiation 
exposure during service may be established in one of three 
different ways.  Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom. Ramey v. Gober 120 F.3d 1239 (Fed.Cir.1997).  
First there are 15 types of cancer which are presumptively 
service connected.  38 U.S.C.A. § 1112(c).  Second, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic diseases" which 
will be service connected provided that certain conditions 
specified in that regulation are met.  Third, direct service 
connection can be established by "showing that the disease 
or malady was incurred during or aggravated by service," a 
task which "includes the difficult burden of tracing 
causation to a condition or event during service."  Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed.Cir.1994).  See also Hardin 
v. Brown, 11 Vet. App. 74, 77 (1998).  

The following radiogenic diseases shall be service-connected 
if they become manifest in a radiation-exposed veteran, 
provided the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307 are also satisfied; leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland and 
cancer of the urinary tract.  38 U.S.C.A. § 1112(c) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.309(d) (2001).  

For purposes of this section the term ``radiogenic disease'' 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia, thyroid cancer, 
breast cancer, lung cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, and lymphomas 
other than Hodgkin's disease.  38 C.F.R. § 3.311(b)(2) 
(2001). 

In all claims in which it is established that a radiogenic 
disease first became  manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in Sec. 3.307 or Sec. 3.309, 
and it is contended the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose or doses. When 
dose estimates provided are reported as a range of doses to 
which a veteran may have been exposed, exposure at the 
highest level of the dose range reported will be presumed.  
38 C.F.R. § 3.311(a) (2001).  

When it is determined that a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed, the veteran subsequently 
developed a radiogenic disease; and such disease first became 
manifest within the period specified before its adjudication 
the claim will be referred to the Under Secretary for 
Benefits for further consideration in accordance with 
paragraph (c) of this section.  38 C.F.R. § 3.311(b).  

If after review the Under Secretary for Benefits is convinced 
sound scientific and medical evidence supports the conclusion 
it is at least as likely as not the veteran's disease 
resulted from exposure to radiation in service, the Under 
Secretary for Benefits shall so inform the RO of jurisdiction 
in writing.  The Under Secretary for Benefits shall set forth 
the rationale for this conclusion, including an evaluation of 
the claim under the applicable factors specified in this 
section.  If the Under Secretary for Benefits determines 
there is no reasonable possibility that the veteran's disease 
resulted from radiation exposure in service, the Under 
Secretary for Benefits shall so inform the RO office of 
jurisdiction in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. § 3.311(c) (1998).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.  

In the present case, the veteran's death certificate shows 
that he expired on September [redacted], 1978.  The immediate cause 
of death was multiple myeloma.  There were no contributing 
causes.  

A review of the record shows that the veteran's awards and 
decorations included the Asiatic-Pacific Campaign Medal, the 
World War II Victory Medal, and an Occupation Medal.  The 
veteran's Enlisted Record and Report of Separation, Honorable 
Discharge, for his second period of active service indicates 
that he was authorized to wear these decorations in 1945.  
However, efforts to document whether or not the veteran was 
stationed near or otherwise visited the Hiroshima or Nagasaki 
areas have proven to be impossible.  The record shows that 
the veteran's personnel records for the relevant period of 
service are unavailable, and are believed to have been 
destroyed by fire.  Furthermore, attempts to establish his 
location by the use of morning reports during the period in 
question have also been unsuccessful.  

Pertinent regulations state that if a veteran's military 
records do not establish presence at or absence from a site 
at which exposure to radiation is claimed to have occurred, 
the veteran's presence at the site will be conceded.  
38 C.F.R. § 3.311(a)(4)(i).  The Board's October 2000 Order 
to Vacate and Remand recognized that the records available at 
that time did not establish either presence or absence from 
Hiroshima or Nagasaki, and requested that additional attempts 
to establish the veteran's location be made.  These attempts 
were made, but were unsuccessful, and the veteran's presence 
at either Hiroshima or Nagasaki is hereby conceded.  Based on 
the veteran's likely exposure at these locations, a radiation 
dosage estimate has been obtained from the Defense Threat 
Reduction Agency, as is required by regulation.  38 C.F.R. 
§ 3.311(a)(2).  The case has also been referred to the Under 
Secretary of Benefits for action in accordance with 38 C.F.R. 
§ 3.311(b) and (c).  

Thus, the veteran has been conceded to have been exposed to 
radiation during active service, and the evidence establishes 
that the veteran developed a radiogenic disease within the 
period specified by regulation.  Therefore, the only question 
that remains to be answered is whether it is as likely as not 
that the veteran's disease resulted from exposure to 
radiation in service, or whether there is no reasonable 
possibility that the veteran's disease resulted from such 
exposure.  

The appellant submitted an opinion obtained from a private 
doctor, C.N.B., M.D., in June 2000.  This doctor was noted to 
be a neuro-radiologist, and to be board certified in 
diagnostic radiology.  He was also an assistant professor in 
radiology and nuclear medicine at the Uniformed Services 
University of Health Sciences.  C.N.B. stated that he 
reviewed the veteran's medical records, including the service 
medical records to include his December 1945 discharge 
examination, post service medical records, and the decisions 
contained in the claims folder.  He stated that based on a 
report entitled Radiation Dose Reconstruction U.S. Occupation 
Forces in Hiroshima and Nagasaki, Japan, 1945-1946, the 
veteran's exposure may have been as high as 2 rem, through 
water, inhalation, external, and internal sources.  There was 
no known family history of multiple myelomas or thyroid 
nodules.  The records indicated that the veteran had 
developed an enlarged right lobe of the thyroid during active 
service, which was an indication of radiation exposure.  The 
doctor noted that the veteran's multiple myeloma had 
developed within a time period that was reasonable for 
radiation induced tumors.  The veteran did not have any other 
known risk factors for these tumors.  It was the opinion of 
the doctor that the veteran's multiple myeloma was induced by 
his radiation exposure in the 1940's.  This conclusion was 
reached because there were no other risk factors for multiple 
myeloma, the latent period was appropriate, and the veteran 
likely developed a thyroid nodule after his exposure to 
radiation.  

An opinion from the VA Chief Public Health and Environmental 
Hazards Officer for the Director of the Compensation and 
Pension Service was obtained in October 2001, as required by 
38 C.F.R. § 3.311(c).  This opinion noted that the Defense 
Threat Reduction Agency estimated that the veteran may have 
been exposed to a dose of ionizing radiation during military 
service of less than one rem.  It added that the Committee on 
Interagency Radiation Research and Policy Coordination did 
not provide screening doses for multiple myeloma, but that 
this disease had been observed to be increased following 
irradiation more consistently than any other lymphoma, and 
mortality among Japanese A-bomb survivors has been observed 
at doses as low as 50 rad.  However, more recent studies had 
questioned whether or not multiple myeloma is related to 
radiation exposure.  In light of the above, the opinion 
stated that it was unlikely that the veteran's multiple 
myeloma can be attributed to exposure to ionizing radiation 
in service.  

The Board finds that the evidence supports entitlement to 
service connection for the cause of the veteran's death.  The 
Board has reached this conclusion because it believes the 
June 2000 private opinion is of greater value than the 
October 2001 VA opinion.  Initially, the Board notes that the 
two doctors who rendered the opinions appear to be equally 
qualified.  In addition, the June 2000 private opinion was 
reached after a review of the veteran's medical records.  
This review showed that the veteran's December 1945 discharge 
examination revealed enlargement of the thyroid, which the 
examiner stated was evidence of radiation exposure.  The 
examiner added that as there was no family history of 
multiple myeloma, and no other known risk factors, as the 
latent period was appropriate, and as the evidence of 
exposure to radiation included the enlarged thyroid, he 
believed that multiple myeloma was induced by radiation 
exposure.  In contrast, the October 2001 VA opinion referred 
only to general studies on radiation and multiple myelomas, 
and not to the veteran's medical history or records.  
Furthermore, to the extent that the VA examiner relied upon 
the recent studies questioning whether or not multiple 
myeloma is related to radiation exposure to decide it was 
unlikely the veteran's multiple myeloma was due to radiation 
in service, her opinion is flawed.  The VA is bound by 
regulation to recognize that there is a relationship between 
multiple myeloma and radiation.  38 C.F.R. § 3.311(b)(2).  
Therefore, when the specific findings of the private opinion 
are compared to the general nature of the VA opinion, the 
Board finds that the June 2000 private opinion is of greater 
import, and that it is as least as likely as not that the 
multiple myeloma that led to the death of the veteran was 
incurred due to active service.  







ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted, subject to the laws and 
regulations governing the award of monetary benefits.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

